DETAILED ACTION
	This is in response to the above application filed on 05/29/2020. Claims 1-7, 9-19, 21, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 11, 13, and 18 are objected to because of the following informalities:
In line 1 of claim 1, “an surgical effector” should be changed to “a surgical effector”.  
In lines 7-8 of claim 3, “to cause the limiting pin circumferentially movable” should be changed to “to cause the limiting pin to be circumferentially movable”.
In lines 3 and 6 of claim 11, “the control segment” should be changed to “the at least one control segment”.
In lines 3, 6, 9, 10, and 12 of claim 13, “coupling parts” should be changed to “coupling part” to clarify the limitation is referring to a single element, not a plurality. In line 8 of claim 13, “the control segment” should be changed to “the at least one control segment”.
In line 3 of claim 18, “the control segment” should be changed to “the at least one control segment”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a flexible snake-like assembly” in lines 1-2. It is unclear what is meant by “snake-like” and what metric one of ordinary skill in the art would use to determine if an assembly is “snake-like”. Examiner suggests amending each reference to “a flexible snake-like assembly” to read “a flexible elongate assembly” or similar.
Claim 13 recites “the opening/closing transmission assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. Claim 13 recites “the first opening/closing coupling assembly” in lines 3-4. There is insufficient antecedent basis for this limitation in the claims. Claim 13 recites “the gripping portion” in line 8. There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites “the opening/closing transmission assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
Claim 21 recites “the ball” in lines 2, 6 and 9. There is insufficient antecedent basis for this limitation in the claims. Claim 21 recites “the gripping portion” in line 5. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2007/0221700).
Regarding claim 1, Ortiz et al. discloses a surgical instrument (10, FIGs 1A-1B, paragraph [0044]), comprising an surgical effector assembly (28, 20 and 18, FIGs 1A-1B and 3A, paragraph [0047]), a flexible snake-like assembly (26, FIGs 1A-1B and 3A, paragraph [0048]), a linkage member (See FIG 4A below) and a manipulation assembly (See FIG 4A below), the flexible snake-like assembly having a distal end connected to the surgical effector assembly (FIG 3A) and a proximal end connected to a distal end of the linkage member (The proximal end of 26 is connected to the distal end of the linkage member through shaft 12), the linkage member having a proximal end connected to the manipulation assembly (FIG 4A), the linkage member being able to rotate about a first axis and a second axis (Paragraph [0051-0055] disclose the rotation and movement of the ball joint. The linkage member can rotate up and down, i.e. around a first axis, and left to right, i.e. a second axis), the flexible snake-like assembly being able to rotate about a fifth axis and a sixth axis (Paragraphs [0048-0050 and 0054-0055] disclose the movement of flexible assembly 26. Flexible assembly 26 can rotate up and down, i.e. around a fifth axis, and left to right, i.e. a sixth axis), wherein when the manipulation assembly drives the linkage member to rotate about the first axis (The manipulation assembly is grasped by the user to drive movement of the linkage member), the flexible snake-like assembly is driven to rotate about the fifth axis, a direction of the rotation of the flexible snake-like assembly about the fifth axis being the same as a direction of the rotation of the linkage member about the first axis (Paragraph [0055]), and wherein when the 


    PNG
    media_image1.png
    460
    697
    media_image1.png
    Greyscale


Regarding claim 2, Ortiz et al. discloses the linkage member comprises a spherical hinge (FIG 4B, paragraph [0051]), the spherical hinge comprising a sphere (13a) and a spherical shell (24) that have a common spherical center (Axis which extends through the center of the shell and the center of the 
Regarding claim 4, Ortiz et al. discloses a hand-held portion (12c, FIG 4A-4B) and a connecting portion (12) that are sequentially connected (FIGs 1A and 4A-4B show the sequential connection of 12 and 12c), the hand-held portion having a proximal end connected to the linkage member (Paragraph [0051], FIGs 4A-4B, the proximal end of 12c is connected to 24 of the linkage member), the connecting portion having a distal end connected to the flexible snake-like assembly (FIG 3A shows the distal end of 12 is connected to flexible assembly 26).
Regarding claim 5, Ortiz et al. discloses the hand- held portion comprises an arc-shaped body (The cylindrical shape of 12c is interpreted as a arc-shaped body) having a proximal end provided with a proximal holder (Proximal end of 12c, FIG 4B) and a distal end provided with a distal holder (Distal end of 12c, FIG 4B), the proximal holder having a distal end fixedly connected to the linkage member (The proximal end of 12c is fixedly connected with 24 of the linkage member), the distal holder having a distal end fixedly connected to the connecting portion (The distal end of 12c is fixedly connected with 12a of connection portion 12, FIG 4B).
Regarding claim 6, Ortiz et al. discloses a flexible transmission mechanism (34a-d, FIGs 2, 4A, paragraphs [0046, 0047, 0050-0055]) having a proximal end connected to the linkage member (FIG 4A, paragraph [0052]) and a distal end connected to the flexible snake-like assembly (Paragraphs [0046-0047]), wherein a position at which the flexible transmission mechanism is connected to the linkage member and a position at which the flexible transmission mechanism is connected to the flexible snake-like assembly are arranged in an opposite manner (The connection positions are at opposite ends of the device and therefore are interpreted as being arranged in an opposite manner).
Regarding claim 7, Ortiz et al. discloses a hand-held portion (12c, FIG 4A-4B) and a connecting portion (12) that are sequentially connected (FIGs 1A and 4A-4B show the sequential connection of 12 
Regarding claim 9, Ortiz et al. discloses the surgical effector assembly comprises a support portion (28, FIG 3A, paragraph [0048]) and an end effector (Jaws 20, 18), the support portion connected to the flexible snake-like assembly (FIG 3A, paragraph [0048]), the end effector being movable relative to the support portion (The jaws can open and close relative to 28).
Regarding claim 10, Ortiz et al. discloses an opening/closing transmission assembly (Paragraph [0053] discloses translating and rotating members 38 are described in more detail in an application entitled "Surgical Fastener And Cutter With Single Cable Actuator" by Mark Ortiz et al. and filed on even date herewith, which is hereby incorporated by reference in its entirety. Said reference, US 2007/0175947, herein referred to as Ortiz ‘947, discloses translating and rotating member 28, FIG 9B, paragraphs [0039-0040]) having a distal end connected to the end effector (Ortiz ‘947: The distal end of 28 is connected to the end effector, FIG 3, paragraph [0039]) and a proximal end connected to the manipulation assembly (Ortiz ‘947: The proximal end of 28 is connected to a structure equivalent to the manipulation assembly, FIGs 9A-9B), wherein the manipulation assembly causes the end effector to rotate relative to the support portion by means of the opening/closing transmission assembly (Ortiz ‘947: Paragraph [0039]).
Regarding claim 11, Ortiz et al. discloses the manipulation assembly comprises a gripping portion (See FIG 4A above) and at least one control segment (40 or equivalent structure 50 as disclosed 
Regarding claim 12, Ortiz et al. discloses the end effector comprises a first jaw and a second jaw (20 and 18, FIG 3A, paragraph [0047-0048]) that are able to rotate relatively, each of the first and second jaws rotatably connected to the support portion (The jaws can rotate relative to one another and relative to support portion 28 in order to open and close).
Regarding claim 13, Ortiz et al. discloses the opening/closing transmission assembly (The following elements are discloses in Ortiz ‘947 which is incorporated by reference) comprises a transmission shaft (28 of Ortiz ‘947, paragraphs [0033-0035]), a first opening/closing coupling parts (Proximal end of 28 shown in FIG 9B) and a second opening/closing coupling parts (28b, 30a, 30, FIG 4 and 5A-5B, paragraph [0036]), the first opening/closing coupling assembly having a proximal end connected to the at least one control segment (FIG 9B shows the proximal end is connected to 50) and a distal end connected to the transmission shaft (The distal end is connected to the remainder of shaft 28), the second opening/closing coupling parts having a distal end connected to each of the first and second jaws (The distal end 30 is connected to the jaws, FIG 5A, paragraph [0035]) and a proximal end connected to the transmission shaft (FIG 5A shows the proximal end is connected to the remainder of shaft 28), and wherein when the control segment is rotated relative to the gripping portion, the control segment drives the first opening/closing coupling parts to move, which causes the first opening/closing coupling parts to drive the transmission shaft to move, so that the transmission shaft drives the second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2007/0221700) in view of Lee et al. (US 2008/0046000).
Regarding claim 3, Ortiz et al. discloses the invention substantially as claimed, as set forth above for claim 2. 
Ortiz et al. is silent regarding the linkage member further comprises a limiting pin that is arranged on a surface of the sphere, and has a central axis extending through the common spherical center, the central axis of the limiting pin forming the first axis, wherein a guiding groove is formed on an inner surface of the spherical shell, an extending direction of which is a circumference direction about the spherical center, the limiting pin received in the guiding groove to cause the limiting pin circumferentially movable along the extending direction of the guiding groove, and wherein the guiding groove has a side wall configured to prevent the limiting pin from rotating about the restricting axis of the spherical shell, an axis about which the limiting pin moves circumferentially along the extending 
However, Lee et al. teaches a surgical instrument (FIGs 6-10, paragraph [0071]) having a flexible snake like assembly (820), a linkage member (FIGs 9-10), and a manipulation assembly (Handle assembly not shown, paragraph [0072]) wherein the linkage member further comprises a limiting pin (827, FIG 9) that is arranged on a surface of the sphere (815, FIGs 9-10, paragraph [0077]), and has a central axis extending through the common spherical center (Axis of pin as viewed in FIGs 9-10), the central axis of the limiting pin forming the first axis, wherein a guiding groove (828, FIG 9, paragraph [0077]) is formed on an inner surface of the spherical shell (825), an extending direction of which is a circumference direction about the spherical center (Slots 828 extend around a circumference of the spherical center), the limiting pin received in the guiding groove to cause the limiting pin circumferentially movable along the extending direction of the guiding groove (Paragraph [0077]), and wherein the guiding groove has a side wall configured to prevent the limiting pin from rotating about the restricting axis of the spherical shell, an axis about which the limiting pin moves circumferentially along the extending direction of the guiding groove forming the second axis (The groove has a side wall which prevents the pin from moving perpendicular to the slot, thus forming the second axis), and wherein any two of the restricting axis of the spherical shell, the central axis of the limiting pin and the axis about which the limiting pin moves circumferentially along the extending direction of the guiding groove are perpendicular to each other (The restricting axis of the spherical shell is perpendicular to the central axis of the limiting pin and is also perpendicular to the axis about which the limiting pin moves circumferentially along the extending direction of the guiding groove. Each of these three axes are perpendicular to one another).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection between the sphere and spherical shell of Ortiz et al. with that taught by Lee et . 
Allowable Subject Matter
Claims 14-19, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 14, the prior art of record fails to teach or render obvious the first link rod and the second link rod as defined by the claim. Regarding claim 15, the prior art of record failed to teach or render obvious the third link rod and the fourth link rod as defined by the claim. Regarding claims 18 and 19, the prior art of record fails to teach or render obvious the elastic members as defined by the claims. Regarding claim 21, the prior art of record failed to teach or render obvious the particular configuration of the third and fourth passages in combination with the conical cavity as defined by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771